IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kenneth Brown, Jr.,                           :
                                              :
                             Petitioner       :
                                              :
                v.                            : No. 29 M.D. 2021
                                              : Submitted: August 13, 2021
Commonwealth of Pennsylvania,                 :
Department of Corrections of                  :
Commonwealth of Pennsylvania,                 :
                                              :
                             Respondents      :



BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE MICHAEL H. WOJCIK, Judge
              HONORABLE J. ANDREW CROMPTON, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                            FILED: December 30, 2021


              Before the Court is the Preliminary Objection in the nature of a
demurrer (PO) filed by the Commonwealth of Pennsylvania, Department of
Corrections of the Commonwealth of Pennsylvania (DOC) (collectively,
Respondents) to the pro se Complaint (PFR) filed by Kenneth Brown, Jr. (Inmate)
seeking to enjoin Respondents from withdrawing funds from his inmate account
pursuant to Section 9728(b)(5) of the Sentencing Code, 42 Pa. C.S. §9728(b)(5),1

       1
        Section 9728 was added to the Sentencing Code by the Act of June 18, 1988, P.L. 640,
No. 84. “[Act 84] provides a procedure for [DOC] to collect fines and court costs for which a
defendant is liable pursuant to a previous court order.” Freemore v. Pennsylvania Department of
Corrections, 231 A.3d 33, 35 n.2 (Pa. Cmwlth. 2020) (citation omitted). Specifically, Section
(Footnote continued on next page…)
commonly referred to as Act 84. Upon review, we sustain Respondents’ PO in the
nature of a demurrer and dismiss the PFR.2


                                                   I.
                Inmate is currently housed at the State Correctional Institution at Coal
Township (SCI-Coal Township). PFR ¶5. On January 29, 2010, Inmate was
sentenced to serve an aggregate 30- to 60-year term of imprisonment,3 and pay
restitution and costs, based upon a negotiated guilty plea in the Lancaster County
Court of Common Pleas (trial court). Id. ¶7.
                On February 9, 2021, Inmate filed the instant PFR in which he asserts
that the trial court imposed the payment of restitution and costs without conducting


9728(b)(3) states, in relevant part: “The county clerk of courts shall, upon sentencing . . . transmit
to [DOC] . . . copies of all orders for restitution[,] reparation, fees, costs, fines and penalties. This
. . . also applies in the case of costs imposed under [S]ection 9721(c.1) (relating to sentencing
generally).” 42 Pa. C.S. §9728(b)(3). Additionally, Section 9728(b)(5)(i) states: “[DOC] shall
make monetary deductions of at least 25% of deposits made to inmate wages and personal accounts
for the purpose of collecting restitution, costs imposed under [S]ection 9721(c.1), filing fees to be
collected under [S]ection 6602(c) (relating to prisoner filing fees) and any other court-ordered
obligation.” 42 Pa. C.S. §9728(b)(5)(i).

        2
          Although Inmate styled his filing as a Complaint, he should have filed a petition for
review because that is the pleading that is used to commence an action against the Commonwealth
and its officers under Chapter 15 of the Pennsylvania Rules of Appellate Procedure. See, e.g.,
MFW Wine Co., LLC v. Pennsylvania Liquor Control Board, 231 A.3d 50, 52 n.1 (Pa. Cmwlth.
2020) (Brobson, J., single-judge opinion) (“Consistent with the applicable rules of appellate
procedure, the Court treats the Amended Complaint as a petition for review directed to this Court’s
original jurisdiction. See Pa.R.A.P. 1501(a)(3), 1502, 1503.”). Consistent with the foregoing, we
refer to Inmate’s filing in this memorandum opinion as the PFR, and to the named defendants in
the Complaint as Respondents.

        3
         Specifically, Inmate pleaded guilty to one count each of third-degree murder; theft by
unlawful taking-movable property; flight to avoid apprehension, trial, or punishment; false
imprisonment; abuse of a corpse; and tampering with or fabricating physical evidence. PFR,
Exhibit B.
                                                   2
a hearing on his ability to pay as required by Section 9726(c) of the Sentencing Code,
42 Pa. C.S. §9726(c),4 thereby violating his rights against “excessive and cruel and
unusual punishment” as guaranteed by the Eighth Amendment to the United States
Constitution5 and article I, section 13 of the Pennsylvania Constitution,6 and in
violation of his due process rights as guaranteed through the Fourteenth Amendment
to the United States Constitution.7 Id. Inmate claims that he filed a grievance
seeking to stop the unlawful deductions from his prison account, and that he pursued
this administrative remedy through DOC’s appellate process,8 including a request


       4
           Section 9726(c) of the Sentencing Code states:

                (c) Exception.--The court shall not sentence a defendant to pay a
                fine unless it appears of record that:

                 (1) the defendant is or will be able to pay the fine; and

                 (2) the fine will not prevent the defendant from making restitution
                or reparation to the victim of the crime.

       5
         U.S. Const. amend. VIII. The Eighth Amendment states: “Excessive bail shall not be
required, nor excessive fines imposed, nor cruel and unusual punishments inflicted.”

       6
         Pa. Const. art. I, §13. Article 1, section 13 states: “Excessive bail shall not be required,
nor excessive fines imposed, nor cruel punishments inflicted.” “The guarantee against cruel and
unusual punishment contained in the Pennsylvania Constitution provides no greater protections
than that afforded under the Eighth Amendment to the United States Constitution.” Jochen v.
Horn, 727 A.2d 645, 649 (Pa. Cmwlth. 1999) (citation omitted).

       7
         U.S. Const. amend. XIV. Section 1 of the Fourteenth Amendment states, in relevant part:
“No State shall make or enforce any law which shall abridge the privileges or immunities of
citizens of the United States; nor shall any State deprive any person of life, liberty, or property,
without due process of law[.]” U.S. Const. amend. XIV, §1.

       8
           Inmate contends that the DOC officials

(Footnote continued on next page…)
                                                   3
slip to both SCI-Coal Township’s Business Manager and the Parole Supervisor, id.
¶¶8-12, but “that the grievance system was/is ineffective, inadequate, [and/or]
improper to protect and/or enforce his due process rights . . . .” Id. ¶14.
               Inmate also contends that the Commonwealth and DOC

               knew or should have known that interference with the
               Sentencing Order and Sentencing Conditions Order herein
               and the statute and rules governing the trial court’s
               authority to impose restitution, costs, and fines is
               unconstitutional as violative of the separation of powers
               doctrine, the Ex Post Facto Clause,[9] the Eighth

               failed to respond to same to thwart him from exhausting his
               administrative remedies through the grievance process, thus access
               to the court, and/or they failed or refused to respond because they
               were aware of the decision in Commonwealth v. Ford, 217 A.3d
               824, [831 (Pa. 2019) (holding that the requirement of Section
               9726(c) was not satisfied when a defendant agreed to pay a fine as
               part of a negotiated guilty plea agreement, so that the trial court
               imposed an illegal sentence by assessing non-mandatory fines
               without any evidence that defendant was able to pay the fines)],
               and/or because [his] Sentencing Order and Sentencing Conditions
               Order do not give [DOC] authority to deduct restitution, costs, or
               fines from [his] prison account every time he receive[s] money in
               his account and/or [it] knew or should have known that the money
               deducted in the manner that it has been and is continuing to be
               deducted is unconstitutional . . . .

PFR ¶12.

       9
           Article I, Section 9, Clause 3 of the United States Constitution states: “No Bill of
Attainder or ex post facto Law shall be passed.” U.S. Const. art. I, §9, cl. 3. See also Pa. Const.
art. I, §17 (“No ex post facto law . . . shall be passed.”). Inmate’s claim in this regard is without
merit because he was not sentenced by the trial court until 2010. See Buck v. Beard, 834 A.2d
696, 701-02 (Pa. Cmwlth. 2003) (“[B]ecause Act 84 was enacted [in] 1998, [and] the trial court
did not sentence [the inmate] until [] 2001, [DOC] did not violate the ex post facto clause by
deducting funds from his inmate account. See also Sweatt v. Department of Corrections, 769 A.2d
574 (Pa. Cmwlth. 2001) (holding that Act 84 is not penal in nature and, therefore, does not violate
the ex post facto clause)”) (citation omitted).


                                                 4
                Amendment, and the Fourteenth Amendment due process
                and privileges and immunities clause, thus Act 84 is
                unconstitutional, in that it infringe[s] upon the judicial
                powers of the [trial court] and the Supreme Court of
                Pennsylvania, and thus subjects [him] to punishment,
                penalties, costs, [and] restitution contrary to the [trial]
                court’s Sentencing Conditions Order and without the
                [trial] court or [DOC] determining that he has the financial
                means to pay the restitution and costs pursuant to
                Pa. R.Crim.P. 706(A)[10] and/or that he had/ha[s] agreed to
                pay 25% of his prison wages and gifts (i.e. personal
                money) deposited into his prison account at the time he
                entered into the negotiated guilty plea even though he was
                indigent and was appointed counsel to represent him at the
                time of his guilty plea.
PFR ¶15.
                Additionally, Inmate contends that the imposition of restitution is
inappropriate because he pleaded guilty to “allegedly committing a criminal
homicide, and therefore, the alleged victim is deceased, thus, [he] cannot pay the
victim restitution, even if he is/was able to [do so] financially, because of the victim
being deceased . . . ,” and again asserting the various constitutional bases upon which
Act 84 is facially unconstitutional and is unconstitutional as it has been applied
against him. PFR ¶16. In sum, Inmate argues that he “has no other adequate remedy
at law available to him to protect and enforce his due process rights.” Id. ¶17.
                Based on the foregoing, Inmate asks this Court to: (1) declare that Act
84 is unconstitutional; (2) enjoin its enforcement; (3) command Respondents to pay
him all of the money that has previously been deducted from his prison account; and
(4) command DOC “to require the Facility Manager or Grievance Officer at each
[SCI] to provide the Secretary’s Office of Inmate Grievances [and] Appeals with a

        10
           Pa. R.Crim.P. 706(A) states: “A court shall not commit the defendant to prison for
failure to pay a fine or costs unless it appears after hearing that the defendant is financially able to
pay the fine or costs.”
                                                   5
copy of all [of] the documents that an inmate submit[s] relating to his or her
grievance and appeal at his or her Facility when the inmate seek[s] final review of
same.” PFR at 16-17.


                                                   II.
                 On March 23, 2021, Respondents filed a PO in the nature of a demurrer
to the PFR11 alleging, inter alia, that: (1) Inmate is not entitled to a hearing regarding
his ability to pay before DOC may commence the Act 84 deductions because the
sentencing hearing before the trial court provides him with the required pre-

       11
            As this Court has recently observed:

                         [Pa.R.Civ.P.] 1028(a)(4) provides that a PO may be filed for
                 legal insufficiency of a pleading (demurrer) as well as lack of
                 jurisdiction or improper service. In ruling on POs in the nature of a
                 demurrer, the Court must accept as true all well-pleaded allegations
                 of material fact, as well as inferences deducible therefrom. Aviles v.
                 Pennsylvania Department of Corrections, 875 A.2d 1209, 1211 n.3
                 (Pa. Cmwlth. 2005). In addition, courts reviewing POs may also
                 consider any documents or exhibits attached to the PFR. Lawrence
                 v. Pennsylvania Department of Corrections, 941 A.2d 70, 71
                 (Pa. Cmwlth. 2007). It is not necessary to accept as true any
                 averments in the PFR that conflict with exhibits attached to it. Id.
                 Conclusions of law, unwarranted inferences from the facts,
                 argumentative allegations, or expressions of opinion are not
                 admitted. Portalatin v. Pennsylvania Department of Corrections,
                 979 A.2d 944, 947 (Pa. Cmwlth. 2009). A demurrer may be
                 sustained only where it appears with certainty that the law will not
                 permit recovery under the allegations pleaded. County of Dauphin
                 v. City of Harrisburg, 24 A.3d 1083, 1089 (Pa. Cmwlth. 2011). Any
                 doubt must be resolved in favor of overruling a demurrer. Id.

Wojnarowski v. Wetzel (Pa. Cmwlth., No. 440 M.D. 2020, filed December 16, 2021), slip op. at 6.
See also Pa. R.A.P. 126(b) (“As used in this rule, ‘non-precedential decision’ refers to . . . an
unreported memorandum opinion of the Commonwealth Court filed after January 15, 2008. Non-
precedential decisions . . . may be cited for their persuasive value.”).


                                                   6
deprivation due process regarding his ability to pay, see Buck v. Beard, 879 A.2d
157, 160-61 (Pa. 2005), and George v. Beard, 824 A.2d 393, 396 (Pa. Cmwlth.
2003), and deductions made from his spending money under Act 84 do not work any
substantial hardship because he is already provided with all of life’s necessities free
of charge in prison, see Buck, 879 A.2d at 161, and Sweeney v. Lotz, 787 A.2d 449,
451-52 (Pa. Cmwlth. 2001); (2) Act 84 authorizes DOC to make monetary
deductions from his inmate account to pay court-ordered fines, costs, and restitution,
see Boyd v. Department of Corrections, 831 A.2d 779, 782-84 (Pa. Cmwlth.), aff’d,
886 A.2d 222 (Pa. 2003), does not require prior court authorization as a condition
before funds may be deducted, see George, 824 A.2d at 396-97, and neither the trial
court docket nor the sentencing order direct that payments are deferred until Inmate’s
release from his confinement;12 (3) Act 84 makes no exception for gifts from family
or friends so deductions from those funds are proper, see Bundy v. Wetzel, 184 A.3d
551, 555 (Pa. Super. 2018); (4) Inmate may not challenge the trial court’s imposition
of restitution in his criminal sentence through an injunction action against DOC, see
Harding v. Stickman, 823 A.2d 1110, 1112 (Pa. Cmwlth. 2003); and (5) there is no
viable stand-alone due process claim regarding Inmate’s access to a prison grievance
system because he does not have a liberty interest in the inmate grievance
procedures, see Harris v. Wetzel, 822 F. App’x 128, 130 (3d Cir. 2020), and
Anderson v. Pennsylvania, 196 F. App’x 115, 117 (3d Cir. 2006), and the DOC
grievance procedures are established by DOC regulations so they do not implicate
rights under the United States and Pennsylvania Constitutions, see Luckett v. Blaine,

       12
          In this regard, DOC notes that under Solomon v. United States Healthcare Systems of
Pennsylvania, Inc., 797 A.2d 346, 352 (Pa. Super. 2002), this Court may take judicial notice of the
public docket in Inmate’s underlying conviction in the trial court, CP-36-CR-0000353-2009, in
ruling on its POs. However, because Inmate appended the trial court Docket Sheets as Exhibit B
to his PFR, they may be considered in disposing of DOC’s POs. Lawrence.
                                                7
850 A.2d 811, 820 (Pa. Cmwlth. 2004). PO at 4-7. We agree with DOC that
Inmate’s PFR fails to state a claim for which relief may be granted.

                                            III.
                                             A.
             As outlined above, Inmate first claims that the trial court erred in
imposing the payment of restitution and costs without conducting a hearing on his
ability to pay as required by Section 9726(c) of the Sentencing Code, thereby
violating his rights against “excessive and cruel and unusual punishment” as
guaranteed by the Eighth Amendment to the United States Constitution and article
I, section 13 of the Pennsylvania Constitution, and in violation of his due process
rights as guaranteed through the Fourteenth Amendment to the United States
Constitution. However, with respect the purported violation of Inmate’s due process
rights, this Court has recently observed:

                    Act 84 authorizes [DOC] to make monetary
             deductions from an inmate’s account to pay court-ordered
             restitution, costs, and fines. 42 Pa. C.S. §9728(b)(5);
             Boyd[, 831 A.2d at 782-84]. As for whether a pre-
             deduction hearing is required, our Supreme Court recently
             explained:

                   [P]risoners are entitled, under the Due Process
                   Clause of the Fourteenth Amendment, [] to notice
                   of certain items and a reasonable opportunity to
                   object before the first Act 84 deduction is made.
                   These items include [DOC’s] Act 84 deduction
                   policy, the prisoner’s total monetary obligation to
                   the Commonwealth, the rate at which funds will be
                   deducted from his account, and the funds which will
                   be subject to withdrawals.

             Johnson v. Wetzel, 238 A.3d 1172, 1182 (Pa. 2020)
             [(citations omitted)]. “These measures will help protect
             errors in [DOC’s] application of its Act 84 deduction
                                             8
             policy without significantly impeding its ability to carry
             out essential functions.” Bundy, 184 A.3d at 559.
             However, where the Act 84 deductions occurred prior to
             this judicial precedent entitling prisoners to pre-
             deprivation process, “the availability of a meaningful post-
             deprivation remedy satisfies due process.” Johnson, 238
             A.3d at 1182 (quoting Bundy, 184 A.3d at 557).
Wojnarowski, slip op. at 7-8.
             As alleged in the PFR, DOC’s deductions began prior to the judicial
precedent entitling prisoners to the Johnson pre-deprivation process. Additionally,
as Inmate avers, he has pursued both formal and informal processes with DOC
regarding the deductions. See PFR Exhibits C, D, E, I, J. As a result, the availability
of this meaningful post-deprivation remedy satisfies due process. Johnson; Bundy.
             With respect to Inmate’s Eighth Amendment claims, this Court has
noted:

             DOC emphasizes that in order to state a prima facie claim
             of cruel and unusual punishment, [the p]etitioner would
             have had to allege that a prison official was deliberately
             indifferent such that he “[knew] of and disregard[ed] an
             excessive risk to inmate health or safety.” To that end,
             [DOC] points out that [the p]etitioner did not allege that
             the deductions endangered his health or safety in any way
             or that any prison official knew of or disregarded any risk
             to his health or safety.

                    In any event, [DOC] point[s] out that this Court has
             already determined that Act 84 deductions do not
             constitute cruel and unusual punishment.              They
             acknowledge that the deductions are penal sanctions, but
             emphasize that Act 84 deductions do not constitute
             punishment and are merely a procedural mechanism by
             which to facilitate the enforcement of an inmate’s criminal
             sentence. Finally, [DOC] points out that [the p]etitioner
             does not allege that his sentence to pay costs is a
             disproportionate one.


                                          9
                       We determine that, under the facts alleged, [the
                p]etitioner has failed to state a claim that [DOC’s] actions
                or inactions constitute cruel and unusual punishment. As
                per the facts alleged, [DOC] relied upon the relevant
                paperwork from the County [r]espondents in making
                deductions from [the p]etitioner’s inmate account. The
                facts pled simply do not indicate a deliberate indifference
                on the part of [DOC] to the p]etitioner’s property interest.
Abdul-Salaam v. Pennsylvania Department of Corrections (Pa. Cmwlth., No. 346
M.D. 2010, filed December 23, 2010), slip op. at 9-10 (citations omitted). See also
Harding, 823 A.2d at 1112 (“[Section 9728(b)(5)] is not penal in nature; rather it
provides a procedural mechanism for the collection of court costs and fines.
Sweeney[;] Sweatt[.]”).
                As in the instant matter,

                [t]he remedy [that the inmate] seeks is actually a
                modification of his sentences to remove [the] payment of
                costs, fines, and restitution. Although [the inmate] styles
                his argument in terms of whether Act 84 was appropriately
                applied, Act 84 relates only to the method of collection and
                has no bearing whatsoever on the legality of his sentences.
                Sweeney, [787 A.2d at 452] (Act 84 is not penal in nature;
                rather it provides a procedural mechanism for collection);
                Sweatt, [769 A.2d at 574] (Act 84 is merely a change in
                the method of collection of costs and fines, procedural in
                nature).
Commonwealth v. Lyons, 830 A.2d 663, 665 (Pa. Cmwlth. 2003).13

      13
           As this Court explained:

                        An offender may request modification of a sentence in one
                of several ways: 1) a motion for modification of the sentence under
                Pa. R.Crim.P. 720, which must be made within 10 days of the
                imposition of sentence; 2) a direct appeal of the sentence under
                Pa. R.A.P. [] 901-911, notice of which must be given within 30 days
                of the imposition of sentence; 3) a petition for postconviction relief
                under the Post Conviction Relief Act, 42 Pa. C.S. §§9541-9546,
(Footnote continued on next page…)
                                                 10
               Likewise, in the instant matter, the facts pleaded in the PFR fail to
establish DOC’s deliberate indifference to Inmate’s property interest, or the
abridgement of Inmate’s Eighth Amendment rights, and the instant PFR may not be
used as a method of modifying the sentence that the trial court imposed.14 As a
result, Inmate’s constitutional claims in this regard are without merit.


                                               B.
               With respect to Inmate’s claim that there is no authority for DOC to
make deductions from his account, this Court has also recently observed:

               [A] sentencing court’s order governs [DOC’s] collections
               from inmate accounts. Freemore[, 231 A.3d at 39]. In
               accordance with Act 84, [DOC] developed collection
               guidelines set forth in Section 3 of DC-ADM 005. Of
               particular relevance here, Section 3.A.2.a, provides:

                      2. The Business Manager/designee shall:

                           a. If [DOC] is in possession of a court order
                      or sentencing transcript, then the Business
                      Manager/designee shall determine if the order that
                      imposes financial obligations on the inmate defers

               which must be filed within one year of the date the judgment of
               sentence becomes final; or 4) a petition to amend an order of
               mandatory restitution made during a sentencing hearing, which may
               be filed at any time.        18 Pa. C.S. §1106(c)(2)(iii); see
               Com[monwealth] v. Burke, 801 A.2d 1257 (Pa. Super. 2002).

Lyons, 830 A.2d at 665.

       14
           In this regard, Inmate’s reliance on Ford is misplaced. As the Supreme Court stated
therein: “[W]e agree with the Superior Court’s conclusion that [the defendant] received an illegal
sentence when the trial court imposed non-mandatory fines without any evidence that [the
defendant] was (or would be) able to pay them.” Ford, 217 A.3d at 831. As outlined above, the
PFR attacking DOC’s Act 84 deductions is not a proper mechanism to obtain the modification of
a purportedly illegal sentence.
                                               11
                      the payment of those obligations to a later date or
                      event (“delay language”). If so collection of costs
                      as a result of that court order must not begin until
                      the date or event indicated in the court order. In all
                      such cases, the specific terms of the court order will
                      control the collection. Questions concerning the
                      terms of a court order shall be referred to the Act 84
                      Coordinator.

               Section 3.A.2.a of DC-ADM 005 (original emphasis
               omitted).

                      As this Court has explained:

                      Once in possession of the sentencing order, the
                      SCI’s business manager must determine if it
                      expressly “defers the payment of those obligations
                      to a later date or event” and, only if it does, may
                      [DOC] delay making deductions from an inmate
                      account therefor. DC-ADM 005 Section 3.A.2.a
                      (emphasis omitted).          Otherwise, Section
                      9728(b)(5)(i) of Act 84 mandates that “[DOC] shall
                      make [the] monetary deductions . . . .” 42 Pa. C.S.
                      §9728(b)(5)(i).

               Freemore, 231 A.3d at 41 (footnote omitted).
Wojnarowski, slip op. at 9-10 (emphasis added and footnote omitted).15
               The Sentencing Order and Sentencing Conditions Order signed by the
trial court judge, and the trial court Docket Sheets for Inmate’s conviction, appended
to the PFR as Exhibits A and B, establish that he is required to: pay “cost[s]”; “[p]ay
restitution in equal monthly installments” that is “[t]o be paid in full within the
period of supervision”; and “[p]ay all other financial obligations in accordance with
a payment plan to be established by [the Adult Probation and Parole Services

       15
         See also Freemore, 231 A.3d at 41 (“Section 9728(b.2) of Act 84 makes the inmate liable
for paying costs even if the sentencing court fails to order them. See 42 Pa. C.S. §9728(b.2), (g);
see also DC-ADM 005 Section 3.A.2.b (the SCI’s business manager calculates costs and [the
Crime Victim Compensation Fund fees]).”) (footnote omitted).
                                               12
Collections Enforcement Unit]”; and lists the costs, fees, and restitution that Inmate
is required to remit from his inmate account. Id. Thus, contrary to Inmate’s
assertion, there is ample authority for the deductions made for costs, fees, and
restitution from his inmate account pursuant to Act 84, and the trial court’s
Sentencing Order and Sentencing Conditions Order do not defer the payment of such
costs, fees, and restitution. Id.16


                                               C.
               With respect to the type of funds that may be deducted from Inmate’s
account, we also recently explained:

               Act 84 provides that [DOC] “shall make monetary
               deductions of at least 25% of deposits made to inmate
               wages and personal accounts for the purpose of collection
               of restitution, costs imposed under [S]ection 9721(c.1),
               filing fees to be collected under [S]ection 6602(c) [of the
               Prison Litigation Reform Act, 42 Pa. C.S. §6602(c),]
               (relating to prisoner filing fees) and any other court-
               ordered obligation.” 42 Pa. C.S. §9728(b)(5) (emphasis
               added). Monetary gifts placed into an inmate’s account
               are subject to Act 84 deductions. Bundy, 184 A.3d at 555;
               Danysh v. Department of Corrections, 845 A.2d 260, 262
               (Pa. Cmwlth. 2004), aff’d, 881 A.2d 1263 (Pa. 2005).
               Likewise, an inmate’s prison wages are subject to Act 84
               deductions as well. [Section 8127(a)(5) of the Judicial
               Code,] 42 Pa. C.S. §8127(a)(5) [(“The wages . . . of
               individuals shall . . . be exempt from any attachment . . .
               except upon an action or proceeding . . . [f]or restitution to
               crime victims, costs, [or] fines . . . pursuant to an order
               entered by a court in a criminal proceeding.”)]; Danysh,
               845 A.2d at 262. The source of funds in an inmate

       16
          Inmate’s claim that no restitution could be imposed by the trial court based on the
victim’s death by Inmate’s hand goes to the legality of the sentence imposed by that court. As
outlined above, Inmate may not challenge the legality of the trial court’s sentence in the instant
action against DOC relating to its Act 84 deductions.
                                               13
             account, whether derived from wages, gifts, or
             government benefits, is of no moment. Bundy, 184 A.3d
             at 555; Danysh, 845 A.2d at 262. Act 84 authorizes [DOC]
             to make deductions from any funds deposited into an
             inmate’s account. Bundy, 184 A.3d at 555; Danysh, 845
             A.2d at 262.
Wojnarowski, slip op. at 12. Thus, contrary to Inmate’s claim, DOC may deduct
gifts deposited into Inmate’s prison account under Act 84. Id.


                                         D.
             Finally, Inmate’s claim that his due process rights were violated by the
Secretary’s refusal to consider his grievance appeal, based on Inmate’s failure to
properly follow the requirements of the Inmate Grievance System, is meritless. DC-
ADM 804 VI states, in relevant part, that the Inmate Grievance System “does not
create rights in any person nor should it be interpreted or applied in such a manner
as to abridge the rights of any individual.” As this Court has stated:

             In Jones/Seymour v. LeFebvre, 781 F. Supp. 355 (E.D. Pa.
             1991), aff’d, 961 F.2d 1567 (3d Cir.1992), a policy which
             specifically stated that it did “not create rights in any
             person nor should it be interpreted or implied in such a
             manner as to abridge the rights of any individual” did not
             create any enforceable rights in a Pennsylvania state
             prison inmate. Id. at 359. Similarly, in Williams v. Kyler,
             680 F. Supp. 172 (M.D. Pa. 1986), aff’d, 845 F.2d 1019
             (3d Cir. 1988), “disclaimer” language in a policy
             supported the conclusion that no enforceable rights were
             created by the policy.
Weaver v. Pennsylvania Department of Corrections, 829 A.2d 750, 752-53 (Pa.
Cmwlth. 2003).
             Based on the foregoing, it is clear that the Secretary’s refusal to
consider Inmate’s appeal based on Inmate’s failure to comply with the requirements
of the Inmate Grievance System did not violate Inmate’s due process rights. See
                                         14
Weaver, 829 A.2d at 753 (“The disclaimer language in the written policy at issue is
identical to that found in Jones/Seymour and in [Williams]. To the extent that the
policy language is dispositive, we agree that the disclaimer is sufficient to dispel any
reasonable expectation that an enforceable right is created by the DOC policy.”).
                 Accordingly, we sustain DOC’s PO in the nature of a demurrer and
dismiss the PFR.17




                                               MICHAEL H. WOJCIK, Judge




        17
             In light of this disposition, we decline to address the remaining PO and dismiss it as
moot.
                                                 15
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kenneth Brown, Jr.,                     :
                                        :
                        Petitioner      :
                                        :
             v.                         : No. 29 M.D. 2021
                                        :
Commonwealth of Pennsylvania,           :
Department of Corrections of            :
Commonwealth of Pennsylvania,           :
                                        :
                        Respondents     :



                                     ORDER


            AND NOW, this 30th day of December, 2021, the Preliminary
Objection of the Commonwealth of Pennsylvania, Department of Corrections of the
Commonwealth of Pennsylvania, is SUSTAINED, and the remaining Preliminary
Objection is DISMISSED as moot. The Complaint filed by Kenneth Brown, Jr., is
DISMISSED.




                                      __________________________________
                                      MICHAEL H. WOJCIK, Judge